DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 07/09/2021 has been entered. Claims 8, 13, 15, 16, 18, 25-29, and 31-37 are cancelled. Claims 1-7, 9-12, 14, 17, 19-24, and 30 are pending in this instant application and are currently under examination.   

Priority
This is US Application No. 17/108,623 filed on 12/01/2021 and claims benefit of US Provisional Application No. 63/046,883 filed on 07/01/2020 and 62/942,485 filed on 12/02/2019.

Information Disclosure Statement
Two information disclosure statements (IDS) filed on 01/12/2022 have been considered.

Claim Objections
Claims 1, 3, 4, 9, 10, 12, 20, 22, and 23 are objected to because of the following informalities: In claims 1 and 4, change the incorrect recitation “wherein relapse” (line 3 of claim 1; line 1 of claim 4) to “wherein the relapse” because preceding clause has recited “relapse”; also in claim 1, spell out the abbreviated “SAPS-H+D” and “CGI-I” to “Scale for the Assessment of Positive Symptoms - Hallucinations and Delusions (SAPS-H+D)” and “Clinical Global Impression-Improvement (CGI-I)”, respectively. In claim 3, insert the missing word “or” immediately after the recitation of 10” (line 2); and spell out the abbreviated “CGI-S” to “Clinical Global Impression-Severity (CGI-S)”. In claims 9 and 10, change the incorrect recitations “at least at” and “a CGI score of 1 or 2” (line 2 of claim 9; line 3 of claim 10) to at least a” and “a 1 or 2 points reduction of CGI score”, respectively. In claim 12, insert the missing phrase “a baseline” immediately after the recitation “compared to” (line 3); and spell out the abbreviated “MMSE” to “Mini-Mental State Examination (MMSE)”. In claim 20, insert the missing word “the” immediately before the recitation “CYP3A4”. In claim 22, spell out the abbreviated “SSRI” and “SNRI” to “selective serotonin reuptake inhibitor (SSRI)” and “serotonin-norepinephrine reuptake inhibitor (SNRI)”, respectively. In claim 23, change the incorrect trade names/trademarks “LEXAPRO”, “PROZAC”, and “PAXTL” to “LEXAPRO®”, “PROZAC®”, and “PAXTL®”, respectively. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9, 11, 12, 14, 17, 19-24, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 3, 5-7, 9, 14, 17, and 20-24 depend from claim 1.
Claims 1, 2, 4, 11, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claims 1, 2, and 4 recite “after 12 weeks or more of administration of the pimavanserin” (last line of claims 1 and 2) or “after 38 weeks of administration of the pimavanserin” (last line of claim 4), indicating that relapse is indicated after administration of an effective amount of pimavanserin (line 2 of claim 1), which creates a gap or is contradictory to the intended result in the preamble of claim 1. This gap results in a confusion what the effective amount is. Also, it is not clear what the reference is to obtain the “at least 15% increase”.  Claim 11 recites “the risk of discontinuation of administration due to relapse” and “compared to a patient not taking pimavanserin”, which creates a gap or is contradictory to the intended result “decreasing the risk of relapse” in the preamble of claim 1. Claim 30 recites “the reduction in total SAPS-H+D score in week 2 is better than before administration, and wherein the reduction in SAPS-H+D is maintained or further reduced in week 12”, which creates a gap or is contradictory to the intended result “improving the response” in the preamble. Also, it is not clear how the total SAPS-H+D is reduced before administration of an effective amount of pimavanserin in claim 30. 
The term “substantial” (line 2 of claim 12) or “strong” (line 2 of claim 19) is a relative term which renders the claim indefinite. The term “substantial” or “strong” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Taken together, Applicant is advised to change the recitation “after 12 weeks or more of administration of the pimavanserin” (last line of claim 1) to “compared to a matching placebo group after 12 or more weeks”; to delete the recitation “of administration of the pimavanserin” (last line of claims 2 and 4); to delete the recitations “discontinuation of administration due to” (line 2 of claim 11) and “compared to a patient not taking pimavanserin” (last line of claim 11); to change the recitation “substantial” (line 2 of claim 12) to “additional”; to delete the recitation “strong” (line 2 of claim 19); and to change the recitation “wherein the reduction in total SAPS-H+D score in week 2 is better than before administration, and wherein the reduction” (lines 3 to 4 of claim 30) to “wherein a reduction in total SAPS-H+D score in week 2 is observed after the administration and the reduction”.

 Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

(I) Claims 1-7, 9-12, 14, 17, 22-24, and 30 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Friedhoff et al. (US 2017/0014385, published on January 19, 2017, hereinafter referred to as Friedhoff ‘385). 
With regard to structural limitations “a method comprising administering to a patient having dementia related psychosis an effective amount (or 20 mg or 40 mg) of pimavanserin or a pharmaceutically acceptable salt, daily, wherein the psychosis as measured by a Scale for the Assessment of Positive Symptoms - Hallucinations and Delusions (SAPS-H+D) and/or Clinical Global Impression-Improvement (CGI-I) compared to a matching placebo group after 12 or more weeks (or as measured by a MMSE score, compared to a baseline before administration)” (claims 1, 12, and 17), “the patient has the psychosis as measured by a SAPS-H+D total score of 10 more, a SAPS-H+D global item H7 or D13 score of 4 or more, and a Clinical Global Impression-Severity (CGI-S) score of 4 or more (or Alzheimer's disease dementia, dementia with Lewy Bodies, Parkinson's disease dementia, or vascular dementia)” (claims 3 and 14), “a method comprising administering to a patient having dementia related psychosis an effective amount of pimavanserin daily, wherein the psychosis as measured by a SAPS-H+D and/or CGI-I compared to a baseline before administration” (claims 10 and 30), “also administered a SSRI or a SNRI, selected from citalopram, fluoxetine, paroxetine, sertraline, and venlafaxine (or further comprising administering an anti-dementia agent)” (claims 22-24):
Friedhoff ‘385 disclosed a double-blind, randomized placebo-controlled study of nelotanserin versus placebo in Dementia with Lewy Bodies (DLB) subjects experiencing visual hallucinations as measured by the change in the hallucinations component of the Scale for Assessment of Positive Symptoms (SAPS-H), by the change in the delusions component of the Scale for Assessment of Positive Symptoms (SAPS-D), and/or by the change in the Clinical Global Impression-Improvement (CGI-I) and Clinical Global Impression-Severity (CGI-S) scores after 43 days of treatment. subjects must have a score of three or greater on SAPS-H at baseline and at the end of a two-week placebo run-in period prior to randomization. DLB subjects with a Mini-Mental State Examination (MMSE) score of >18 is also included in the study. Subjects in the study will be randomized 1: 1: 1 to receive either 80 mg or 40 mg of nelotanserin or placebo, once daily. Following the six-week randomized treatment period, all subjects are eligible to participate in a 40-week open-label extension study. Evaluation of Nelotanserin for the treatment of visual hallucinations associated with LBD is warranted by evidence that other agents that block 5-HT2a neurotransmission, for example pimavanserin and low dose clozapine, demonstrate efficacy in psychotic symptoms associated with Parkinson's Disease (pages 93/114 to 94/114, [0411-0414, 0421, 0427, 0430, 0432, and 0437]). In some embodiments, the 5-HT2A inverse agonist is selected from nelotanserin, pimavanserin, pruvanserin, eplivanserin, volinanserin, glemanserin, ketanserin, ritanserin, clozapine, or a pharmaceutically acceptable salt. In some embodiments, the therapeutically effective amount of nelotanserin or a pharmaceutically acceptable salt, hydrate, polymorph, or solvate thereof is about 10 mg, about 20 mg, about 40 mg, about 80 mg, or about 160 mg. In some embodiments, the human has a concurrent diagnosis of hallucinations, and a condition selected from Lewy Body Dementia, probable Dementia with Lewy bodies, Dementia with Lewy bodies, Parkinson's disease dementia, Parkinson's disease, multiple system atrophy, Alzheimer's disease, vascular dementia, dementia, mild cognitive impairment, Parkinson's disease psychosis, Alzheimer's disease psychosis. Some embodiments pertain to N-(4-fluorophenylmethyl)-N-(1-methylpiperidin-4-yl)-N'-(4-(2-methylpropyloxy)phenylmethyl)carbamide or a pharmaceutically acceptable salt, hydrate, polymorph, or solvate thereof, which is also known as pimavanserin. In some embodiments, the at least one additional therapeutic agent may be an agent known to modify cholinergic transmission. Examples of specific antidepressant compounds include amitriptyline, clomipramine, citalopram, dosulepin, doxepin, fluoxetine, imipramine, lofepramine, mirtazapine, moclobemide, nortriptyline, paroxetine, phenelzine, reboxetine, sertraline, tranylcypromine, trazodone, or venlafaxine. In some embodiments, additional therapeutic agents may include antipsychotic drugs, such as olanzapine, clozapine, risperidone, quetiapine, aripiprazole or paliperiden (pages 4/114 to , [0009, 0010]; page 75/114, [0261]; page 87/114, [0347]).
Thus, these teachings of Friedhoff ‘385 anticipate Applicant’s claims 1-7, 9-12, 14, 17, 22-24, and 30 because the patient population, administrating step, and measuring step meet all structural limitation of claimed method, or are obvious to skilled artisan by combining the Examples and preferred embodiments of Friedhoff ‘385 to arrive the claimed method, which would also achieve the same intended results, including “decreasing the risk of relapse (or by at least half)”, “wherein relapse is indicated by a) at least 15% (or 30%) increase of psychosis… and/or b) a CGI-I score of 3 (or 6) or more compared to a matching placebo group after 12 or more weeks (or after 38 weeks)”, “at least a 50% (or 70%; or 30%) reduction in psychosis symptoms (or does not suffer from additional cognitive impairment)...  as compared to psychosis symptoms (or a baseline) before administration”, and “a reduction in total SAPS-H+D score in week 2 after the administration, or maintained or further reduced in week 12”, required by claims 1, 2, 4-7, 9-12, and 30.

(II) Claims 1-7, 9-11, 14, 17, 21-24, and 30 are rejected under 35 U.S.C. 103 as being obvious over Weiner et al. (US 9,566,271, published on February 14, 2017, hereinafter referred to as Weiner ‘271, also listed in IDS filed on 01/12/2022) in view of Mills et al. (US 9,446,037, published on September 20, 2016, hereinafter referred to as Mills ‘037, also listed in IDS filed on 01/12/2022).
With regard to structural limitations “a method comprising administering to a patient having dementia related psychosis an effective amount (or 20 mg, 34 mg, or 40 mg) of pimavanserin or a pharmaceutically acceptable salt (or a tartrate salt), daily, wherein the psychosis as measured by a Scale for the Assessment of Positive Symptoms - Hallucinations and Delusions (SAPS-H+D) and/or Clinical Global Impression-Improvement (CGI-I) compared to a matching placebo group after 12 or more weeks” (claims 1, 17, and 21), “the patient has the psychosis as measured by a SAPS-H+D total score of 10 more, a SAPS-H+D global item H7 or D13 score of 4 or more, and a Clinical Global Impression-Severity (CGI-S) score of 4 or more (or Alzheimer's disease dementia, dementia with Lewy Bodies, Parkinson's disease dementia, or frontotemporal dementia)” (claims 3 and 14), “a method comprising administering to a patient having dementia related psychosis an effective amount of pimavanserin daily, wherein the psychosis as measured by a SAPS-H+D and/or CGI-I compared to a baseline before administration” (claims 10 and 30), “also administered a SSRI or a SNRI, selected from citalopram or fluoxetine (or further comprising administering an anti-dementia agent)” (claims 22-24):
Weiner ‘271 disclosed a method for treating hallucinations or delusions comprising administering to a patient a therapeutically effective amount of a compound of Formula (I) or a salt thereof: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(= pimavanserin). The hallucinations or delusions are associated with Parkinson's disease psychosis. A tartrate salt of the compound of Formula (I) in an amount of about 0.001 mg to about 50 mg (or about 15 mg, about 25 mg, about 50 mg) is administered (or daily) to the patient (page 26/26, col. 33, lines 22-38; col. 34, lines 1-24). A method for treating psychosis associated with dopaminergic therapy comprising: identifying a patient suffering from dopaminergic therapy associated psychosis; and administering to the patient an effective amount of an inverse agonist selective for a serotonin receptor; whereby symptoms of dopaminergic therapy associated psychosis is reduced. In some embodiments, the inverse agonist binds to a 5HT2A receptor. Some embodiments further comprise an anti-psychotic agent in combination with the compound of formula (I). In some embodiments, the antipsychotic agent is selected from the group consisting of chlorpromazine, haloperidol, molindone, thioridazine, a phenothiazine, a butyrophenone, diphenylbutylpiperidine (pimozide), thioxanthines (flupenthixol), sertindole, amisulpride, risperidone. In some embodiments, the patient suffers from a neurodegenerative disease selected from the group consisting of Parkinson's disease, Huntington's disease, Alzheimer's disease, Spinocerebellar Atrophy, Tourette's Syndrome, Friedrich's Ataxia, Machado-Joseph's disease, Lewy Body Dementia, Dystonia, Progressive Supranuclear Palsy, and Frontotemporal Dementia (page 12/26, col. 5, lines 23-52). In vivo studies, in which normal volunteers are administered the hallucinogen MDMA (Ecstasy), have demonstrated that the psychometric and pharmacological activities of hallucinogens can be blocked by anti-psychotic drugs as well as the compound ketanserin. These drugs share a common molecular property, 5HT2A receptor inverse agonism. Effects of MDMA (ecstasy) on prepulse inhibition and habituation of startle in humans after pretreatment with Citalopram. The selective 5-HT2A receptor antagonist M100907 enhances antidepressant-like behavioral effects of the SSRI fluoxetine (page 22/26, col. 26, lines 45-53; page 4/26, right col., para. 6 and 9).
Weiner ‘271 did not explicitly disclose the limitations “the psychosis as measured by a Scale for the Assessment of Positive Symptoms - Hallucinations and Delusions (SAPS-H+D) and/or Clinical Global Impression-Improvement (CGI-I) compared to a matching placebo group after 12 or more weeks”, “the patient has the psychosis as measured by a SAPS-H+D total score of 10 more, a SAPS-H+D global item H7 or D13 score of 4 or more, and a Clinical Global Impression-Severity (CGI-S) score of 4 or more”, and “the psychosis as measured by a SAPS-H+D and/or CGI-I compared to a baseline before administration”, required by claims 1, 3, 10, and 30.
Mills ‘037 disclosed a method of inducing a rapid or early onset of an antipsychotic effect in a patient suffering from Parkinson's disease psychosis (PDP), comprising administering pimavanserin to a subject suffering from PDP. In one embodiment, the efficacious effect is measured by the combined score for the modified 9-item Hallucinations and Delusions domains of the Scale for the Assessment of Positive Symptoms for Parkinson's disease psychosis (SAPS-PD). In another embodiment, the efficacious effect is measured by changes in the Clinical Global Impression Scale (CGI), with emphasis on severity (CGI-S) and improvement (CGI-I) of psychosis. At the baseline visit, subject must have a SAPS Hallucinations or Delusions global item (H7 or D13) score ≥3 AND a score ≥3 on at least one other nonglobal item using the modified 9-item SAPS Hallucinations and Delusions domains (page 8/19, col. 4, lines 50-53; page 9/19, col. 5, lines 4-8 and 24-27; page 18/19, col. 23, lines 50-54).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the generic step to determine the efficacy of treatment as taught by Weiner ‘271 with specific SAPS and/or CGI-I (or CGI-S) measuring step in view of Mills ‘037 to fine-tune the treatment method. One would have been motivated to do so because (a) Weiner ‘271 teaches a method for treating hallucinations or delusions comprising administering to a patient a therapeutically effective amount of a compound of Formula (I) or a salt thereof. Symptoms of dopaminergic therapy associated psychosis is reduced, and (b) Mills ‘037 teaches that the efficacious antipsychotic effect is measured by the combined score for the Hallucinations and Delusions domains of the Scale for the Assessment of Positive Symptoms for Parkinson's disease psychosis (SAPS-PD) and/or is measured by changes in the Clinical Global Impression Scale (CGI), with emphasis on severity (CGI-S) and improvement (CGI-I) of psychosis, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the generic step to determine the efficacy of treatment as taught by Weiner ‘271 with specific SAPS and/or CGI-I (or CGI-S) measuring step in view of Mills ‘037 to fine-tune the treatment method, one would achieve Applicant’s claims 1-7, 9-11, 14, 17, 21-24, and 30. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I]. 
The method of Weiner ‘271 in view of Mills ‘037 meets all structural limitation of claimed method and would achieve the same intended results, including “decreasing the risk of relapse (or by at least half)”, “wherein relapse is indicated by a) at least 15% (or 30%) increase of psychosis… and/or b) a CGI-I score of 3 (or 6) or more compared to a matching placebo group after 12 or more weeks (or after 38 weeks)”, “at least a 50% (or 70%; or 30%) reduction in psychosis symptoms...  as compared to psychosis symptoms (or a baseline) before administration”, and “a reduction in total SAPS-H+D score in week 2 after the administration, or maintained or further reduced in week 12”, required by claims 1, 2, 4-7, 9-11, and 30.

(III) Claims 1-7, 9-11, 14, 17, 19-21, 24, and 30 are rejected under 35 U.S.C. 103 as being obvious over Parkinson (WO 2017/165635, published on March 23, 2017, hereinafter referred to as Parkinson ‘635, also listed in IDS filed on 01/12/2022) in view of Mills et al. (US 9,446,037, published on September 20, 2016, hereinafter referred to as Mills ‘037, also listed in IDS filed on 01/12/2022).
With regard to structural limitations “a method comprising administering to a patient having dementia related psychosis an effective amount (or 10 mg, 20 mg, or 40 mg) of pimavanserin or a pharmaceutically acceptable salt (or a tartrate salt), daily, wherein the psychosis as measured by a Scale for the Assessment of Positive Symptoms - Hallucinations and Delusions (SAPS-H+D) and/or Clinical Global Impression-Improvement (CGI-I) compared to a matching placebo group after 12 or more weeks” (claims 1, 17, and 21), “the patient has the psychosis as measured by a SAPS-H+D total score of 10 more, a SAPS-H+D global item H7 or D13 score of 4 or more, and a Clinical Global Impression-Severity (CGI-S) score of 4 or more (or Alzheimer's disease dementia, dementia with Lewy Bodies, Parkinson's disease dementia, or frontotemporal dementia)” (claims 3 and 14), “a method comprising administering to a patient having dementia related psychosis an effective amount of pimavanserin daily, wherein the psychosis as measured by a SAPS-H+D and/or CGI-I compared to a baseline before administration” (claims 10 and 30), “the patient is concomitantly taking a CYP3A4 inhibitor selected from ketoconazole, claiithromycin, indinavir, or itraconazole” (claims 19 and 20), “further comprising administering an anti-dementia agent” (claim 24):
Parkinson ‘635 disclosed a method for treating a disease or disorder in a patient who is currently taking a cytochrome P450 inhibitor comprising administering to the patient a dose of Formula (I) (or pimavanserin) or a pharmaceutical acceptable salt thereof. In some specific embodiments, the disease or disorder is Parkinson's disease psychosis or associated symptoms such as hallucinations or delusions. In other specific embodiments, the disease or disorder is Alzheimer's disease psychosis or associated symptoms, for example hallucinations or delusions. In some embodiments, the cytochrome P450 inhibitor inhibits more than one CYP3A enzymes. In some embodiments, the cytochrome P450 inhibitor is a reversible inhibitor, e.g., ketoconazole. In other embodiments, the cytochrome P450 inhibitor is an irreversible inhibitor, e.g., clarithromycin. Exemplary strong cytochrome P450 inhibitors include, Boceprevir, Clarithromycin, Cobicistat, Conivaptan, Indinavir, Itraconazole, Ketoconazole (pages 3/53 to 4/53, [0006-0008, 0010, 0011, and 0014]).  In yet other embodiments, the tartrate salt of the compound of Formula (I) in a dose of about 10-24 mg is administered to the patient. In a specific embodiment, the tartrate salt of the compound of Formula (I) in a dose of about 20 mg is administered daily to the patient. Subjects received a single oral dose of pimavanserin tartrate 40 mg. In some embodiments, the disease or disorder is a neurodegenerative disease selected from the group consisting of Parkinson's disease, Huntington's disease, Alzheimer's disease, Lewy Body Dementia, Dystonia, Progressive Supranuclear Palsy, or Frontotemporal Dementia, or symptoms thereof (page 6/53, [0020 and 0021]; page 39/53, [00140]; page 26/53, [00102]).
Parkinson ‘635 did not explicitly disclose the limitations “the psychosis as measured by a Scale for the Assessment of Positive Symptoms - Hallucinations and Delusions (SAPS-H+D) and/or Clinical Global Impression-Improvement (CGI-I) compared to a matching placebo group after 12 or more weeks”, “the patient has the psychosis as measured by a SAPS-H+D total score of 10 more, a SAPS-H+D global item H7 or D13 score of 4 or more, and a Clinical Global Impression-Severity (CGI-S) score of 4 or more”, and “the psychosis as measured by a SAPS-H+D and/or CGI-I compared to a baseline before administration”, required by claims 1, 3, 10, and 30.
Mills ‘037 disclosed a method of inducing a rapid or early onset of an antipsychotic effect in a patient suffering from Parkinson's disease psychosis (PDP), comprising administering pimavanserin to a subject suffering from PDP. In one embodiment, the efficacious effect is measured by the combined score for the modified 9-item Hallucinations and Delusions domains of the Scale for the Assessment of Positive Symptoms for Parkinson's disease psychosis (SAPS-PD). In another embodiment, the efficacious effect is measured by changes in the Clinical Global Impression Scale (CGI), with emphasis on severity (CGI-S) and improvement (CGI-I) of psychosis. At the baseline visit, subject must have a SAPS Hallucinations or Delusions global item (H7 or D13) score ≥3 AND a score ≥3 on at least one other nonglobal item using the modified 9-item SAPS Hallucinations and Delusions domains (page 8/19, col. 4, lines 50-53; page 9/19, col. 5, lines 4-8 and 24-27; page 18/19, col. 23, lines 50-54).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the generic step to determine the efficacy of treatment as taught by Parkinson ‘635 with specific SAPS and/or CGI-I (or CGI-S) measuring step in view of Mills ‘037 to fine-tune the treatment method. One would have been motivated to do so because (a) Parkinson ‘635 teaches a method for treating psychosis of hallucinations or delusions in a patient who is currently taking a cytochrome P450 inhibitor comprising administering to the patient a dose of pimavanserin, and (b) Mills ‘037 teaches that the efficacious antipsychotic effect is measured by the combined score for the Hallucinations and Delusions domains of the Scale for the Assessment of Positive Symptoms for Parkinson's disease psychosis (SAPS-PD) and/or is measured by changes in the Clinical Global Impression Scale (CGI), with emphasis on severity (CGI-S) and improvement (CGI-I) of psychosis, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the generic step to determine the efficacy of treatment as taught by Parkinson ‘635 with specific SAPS and/or CGI-I (or CGI-S) measuring step in view of Mills ‘037 to fine-tune the treatment method, one would achieve Applicant’s claims 1-7, 9-11, 14, 17, 19-21, 24, and 30. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I]. 
The method of Parkinson ‘635 in view of Mills ‘037 meets all structural limitation of claimed method and would achieve the same intended results, including “decreasing the risk of relapse (or by at least half)”, “wherein relapse is indicated by a) at least 15% (or 30%) increase of psychosis… and/or b) a CGI-I score of 3 (or 6) or more compared to a matching placebo group after 12 or more weeks (or after 38 weeks)”, “at least a 50% (or 70%; or 30%) reduction in psychosis symptoms...  as compared to psychosis symptoms (or a baseline) before administration”, and “a reduction in total SAPS-H+D score in week 2 after the administration, or maintained or further reduced in week 12”, required by claims 1, 2, 4-7, 9-11, and 30.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(I) Claims 1-7, 9-11, 14, 17, 21-24, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5-10 of U.S. Patent No. 9,566,271 (Applicant: ACADIA Pharmaceuticals Inc., published on February 14, 2017, also listed in IDS filed on 01/12/2022) in view of Mills et al. (US 9,446,037, published on September 20, 2016, hereinafter referred to as Mills ‘037, also listed in IDS filed on 01/12/2022). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat ‘271 claims “A method for treating hallucinations or delusions comprising administering to a patient a therapeutically effective amount of a compound of Formula (I) or a salt thereof: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(= pimavanserin)” (claim 1), “wherein the hallucinations or delusions are associated with Parkinson's disease psychosis” (claim 2), and “wherein a tartrate salt of the compound of Formula (I) in an amount of about 0.001 mg to about 50 mg (or about 15 mg, about 25 mg, about 50 mg) is administered (or administered daily) to the patient”(claims 5-10). Pat ‘271 also disclosed a method for treating psychosis associated with dopaminergic therapy comprising: identifying a patient suffering from dopaminergic therapy associated psychosis; and administering to the patient an effective amount of an inverse agonist selective for a serotonin receptor; whereby symptoms of dopaminergic therapy associated psychosis is reduced. In some embodiments, the inverse agonist binds to a 5HT2A receptor. Some embodiments further comprise an anti-psychotic agent in combination with the compound of formula (I). In some embodiments, the antipsychotic agent is selected from the group consisting of chlorpromazine, haloperidol, molindone, thioridazine, a phenothiazine, a butyrophenone, diphenylbutylpiperidine (pimozide), thioxanthines (flupenthixol), sertindole, amisulpride, risperidone. In some embodiments, the patient suffers from a neurodegenerative disease selected from the group consisting of Parkinson's disease, Huntington's disease, Alzheimer's disease, Spinocerebellar Atrophy, Tourette's Syndrome, Friedrich's Ataxia, Machado-Joseph's disease, Lewy Body Dementia, Dystonia, Progressive Supranuclear Palsy, and Frontotemporal Dementia (page 12/26, col. 5, lines 23-52). In vivo studies, in which normal volunteers are administered the hallucinogen MDMA (Ecstasy), have demonstrated that the psychometric and pharmacological activities of hallucinogens can be blocked by anti-psychotic drugs as well as the compound ketanserin. These drugs share a common molecular property, 5HT2A receptor inverse agonism. Effects of MDMA (ecstasy) on prepulse inhibition and habituation of startle in humans after pretreatment with Citalopram. The selective 5-HT2A receptor antagonist M100907 enhances antidepressant-like behavioral effects of the SSRI fluoxetine (page 22/26, col. 26, lines 45-53; page 4/26, right col., para. 6 and 9).
Pat ‘271 did not explicitly disclose the limitations “the psychosis as measured by a Scale for the Assessment of Positive Symptoms - Hallucinations and Delusions (SAPS-H+D) and/or Clinical Global Impression-Improvement (CGI-I) compared to a matching placebo group after 12 or more weeks”, “the patient has the psychosis as measured by a SAPS-H+D total score of 10 more, a SAPS-H+D global item H7 or D13 score of 4 or more, and a Clinical Global Impression-Severity (CGI-S) score of 4 or more”, and “the psychosis as measured by a SAPS-H+D and/or CGI-I compared to a baseline before administration”, required by claims 1, 3, 10, and 30.
Mills ‘037 disclosed a method of inducing a rapid or early onset of an antipsychotic effect in a patient suffering from Parkinson's disease psychosis (PDP), comprising administering pimavanserin to a subject suffering from PDP. In one embodiment, the efficacious effect is measured by the combined score for the modified 9-item Hallucinations and Delusions domains of the Scale for the Assessment of Positive Symptoms for Parkinson's disease psychosis (SAPS-PD). In another embodiment, the efficacious effect is measured by changes in the Clinical Global Impression Scale (CGI), with emphasis on severity (CGI-S) and improvement (CGI-I) of psychosis. At the baseline visit, subject must have a SAPS Hallucinations or Delusions global item (H7 or D13) score ≥3 AND a score ≥3 on at least one other nonglobal item using the modified 9-item SAPS Hallucinations and Delusions domains (page 8/19, col. 4, lines 50-53; page 9/19, col. 5, lines 4-8 and 24-27; page 18/19, col. 23, lines 50-54).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the generic step to determine the efficacy of treatment as taught by Pat ‘271 with specific SAPS and/or CGI-I (or CGI-S) measuring step in view of Mills ‘037 to fine-tune the treatment method. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I]. 
Taken together, claims 1-7, 9-11, 14, 17, 21-24, and 30 encompass or overlap with claims 1, 2, and 5-10 of Pat ‘271 in view of Mills ‘037. The method of Pat ‘271 in view of Mills ‘037 meets all structural limitation of claimed method and would achieve the same intended results, including “decreasing the risk of relapse (or by at least half)”, “wherein relapse is indicated by a) at least 15% (or 30%) increase of psychosis… and/or b) a CGI-I score of 3 (or 6) or more compared to a matching placebo group after 12 or more weeks (or after 38 weeks)”, “at least a 50% (or 70%; or 30%) reduction in psychosis symptoms...  as compared to psychosis symptoms (or a baseline) before administration”, and “a reduction in total SAPS-H+D score in week 2 after the administration, or maintained or further reduced in week 12”, required by claims 1, 2, 4-7, 9-11, and 30.

(II) Claims 1-7, 9-11, 14, 17, 19-21, 24, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of U.S. Patent No. 10,517,860 (Applicant: ACADIA Pharmaceuticals Inc., published on December 31, 2019, also listed in IDS filed on 01/12/2022; the prior publication: WO 2017/165635, see 103 rejection above) in view of Mills et al. (US 9,446,037, published on September 20, 2016, hereinafter referred to as Mills ‘037, also listed in IDS filed on 01/12/2022). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat ‘860 claims “A method of treating psychosis secondary to neurodegenerative disorders (or Parkinson's disease psychosis or Alzheimer's disease psychosis) in a patient in need thereof, wherein the patient is being treated concurrently with a strong CYP3A4 inhibitor selected from the group consisting of: ketoconazole, clarithromycin, indinavir, and itraconazole, comprising orally administering to the patient 10 mg of pimavanserin or a pharmaceutically acceptable salt thereof (or pimavanserin tartrate) once daily”(claims 1-3), and “A method of treating hallucinations and delusions associated with Parkinson's disease in a patient in need thereof, wherein the patient is being treated concurrently with ketoconazole, comprising orally administering to the patient 10 mg of pimavanserin once daily” (claim 5). 
Pat ‘860 did not explicitly disclose the limitations “the psychosis as measured by a Scale for the Assessment of Positive Symptoms - Hallucinations and Delusions (SAPS-H+D) and/or Clinical Global Impression-Improvement (CGI-I) compared to a matching placebo group after 12 or more weeks”, “the patient has the psychosis as measured by a SAPS-H+D total score of 10 more, a SAPS-H+D global item H7 or D13 score of 4 or more, and a Clinical Global Impression-Severity (CGI-S) score of 4 or more”, and “the psychosis as measured by a SAPS-H+D and/or CGI-I compared to a baseline before administration”, required by claims 1, 3, 10, and 30.
Mills ‘037 disclosed a method of inducing a rapid or early onset of an antipsychotic effect in a patient suffering from Parkinson's disease psychosis (PDP), comprising administering pimavanserin to a subject suffering from PDP. In one embodiment, the efficacious effect is measured by the combined score for the modified 9-item Hallucinations and Delusions domains of the Scale for the Assessment of Positive Symptoms for Parkinson's disease psychosis (SAPS-PD). In another embodiment, the efficacious effect is measured by changes in the Clinical Global Impression Scale (CGI), with emphasis on severity (CGI-S) and improvement (CGI-I) of psychosis. At the baseline visit, subject must have a SAPS Hallucinations or Delusions global item (H7 or D13) score ≥3 AND a score ≥3 on at least one other nonglobal item using the modified 9-item SAPS Hallucinations and Delusions domains (page 8/19, col. 4, lines 50-53; page 9/19, col. 5, lines 4-8 and 24-27; page 18/19, col. 23, lines 50-54).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the generic step to determine the efficacy of treatment as taught by Pat ‘860 with specific SAPS and/or CGI-I (or CGI-S) measuring step in view of Mills ‘037 to fine-tune the treatment method. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I]. Taken together, claims 1-7, 9-11, 14, 17, 19-21, 24, and 30 encompass or overlap with claims 1-3 and 5 of Pat ‘860 in view of Mills ‘037. The method of Pat ‘860 in view of Mills ‘037 meets all structural limitation of claimed method and would achieve the same intended results, including “decreasing the risk of relapse (or by at least half)”, “wherein relapse is indicated by a) at least 15% (or 30%) increase of psychosis… and/or b) a CGI-I score of 3 (or 6) or more compared to a matching placebo group after 12 or more weeks (or after 38 weeks)”, “at least a 50% (or 70%; or 30%) reduction in psychosis symptoms...  as compared to psychosis symptoms (or a baseline) before administration”, and “a reduction in total SAPS-H+D score in week 2 after the administration, or maintained or further reduced in week 12”, required by claims 1, 2, 4-7, 9-11, and 30.

(III) Claims 1-7, 9-11, 14, 17, 19-21, 24, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, and 6 of U.S. Patent No. 10,953,000 (Applicant: ACADIA Pharmaceuticals Inc., published on March 23, 2021, also listed in IDS filed on 01/12/2022; the prior publication: WO 2017/165635, see 103 rejection above) in view of Mills et al. (US 9,446,037, published on September 20, 2016, hereinafter referred to as Mills ‘037, also listed in IDS filed on 01/12/2022). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat ‘000 claims “A method of treating psychosis (or Parkinson's disease psychosis or Alzheimer's disease psychosis) in a patient being administered 34 mg of pimavanserin once daily and in need thereof, wherein said patient is then in need of being treated concurrently with a strong CYP3A4 inhibitor in addition to the pimavanserin, comprising: orally administering to the patient a reduced dose of 10 mg of pimavanserin or a pharmaceutically acceptable salt thereof (or pimavanserin tartrate) once daily in addition to administration of the strong CYP3A4 inhibitor to said patient, wherein the strong CYP3A4 inhibitor is selected from the group consisting of: ketoconazole, clarithromycin, indinavir, and itraconazole” (claims 1, 2, and 4), and “A method of treating hallucinations or delusions associated with Parkinson's disease psychosis in a patient being administered 34 mg of pimavanserin once daily and in need thereof, wherein said patient is then in need of being treated concurrently with a strong CYP3A4 inhibitor in addition to the pimavanserin, comprising: orally administering to said patient a reduced dose of 10 mg of pimavanserin or a pharmaceutically acceptable salt thereof once daily in addition to administration of the strong CYP3A4 inhibitor to said patient, wherein the strong CYP3A4 inhibitor is selected from the group consisting of ketoconazole, clarithromycin, indinavir, and itraconazole” (claim 6).
Pat ‘000 did not explicitly disclose the limitations “the psychosis as measured by a Scale for the Assessment of Positive Symptoms - Hallucinations and Delusions (SAPS-H+D) and/or Clinical Global Impression-Improvement (CGI-I) compared to a matching placebo group after 12 or more weeks”, “the patient has the psychosis as measured by a SAPS-H+D total score of 10 more, a SAPS-H+D global item H7 or D13 score of 4 or more, and a Clinical Global Impression-Severity (CGI-S) score of 4 or more”, and “the psychosis as measured by a SAPS-H+D and/or CGI-I compared to a baseline before administration”, required by claims 1, 3, 10, and 30.
Mills ‘037 disclosed a method of inducing a rapid or early onset of an antipsychotic effect in a patient suffering from Parkinson's disease psychosis (PDP), comprising administering pimavanserin to a subject suffering from PDP. In one embodiment, the efficacious effect is measured by the combined score for the modified 9-item Hallucinations and Delusions domains of the Scale for the Assessment of Positive Symptoms for Parkinson's disease psychosis (SAPS-PD). In another embodiment, the efficacious effect is measured by changes in the Clinical Global Impression Scale (CGI), with emphasis on severity (CGI-S) and improvement (CGI-I) of psychosis. At the baseline visit, subject must have a SAPS Hallucinations or Delusions global item (H7 or D13) score ≥3 AND a score ≥3 on at least one other nonglobal item using the modified 9-item SAPS Hallucinations and Delusions domains (page 8/19, col. 4, lines 50-53; page 9/19, col. 5, lines 4-8 and 24-27; page 18/19, col. 23, lines 50-54).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the generic step to determine the efficacy of treatment as taught by Pat ‘000 with specific SAPS and/or CGI-I (or CGI-S) measuring step in view of Mills ‘037 to fine-tune the treatment method. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I]. Taken together, claims 1-7, 9-11, 14, 17, 19-21, 24, and 30 encompass or overlap with claims 1, 2, 4, and 6 of Pat ‘000 in view of Mills ‘037. The method of Pat ‘000 in view of Mills ‘037 meets all structural limitation of claimed method and would achieve the same intended results, including “decreasing the risk of relapse (or by at least half)”, “wherein relapse is indicated by a) at least 15% (or 30%) increase of psychosis… and/or b) a CGI-I score of 3 (or 6) or more compared to a matching placebo group after 12 or more weeks (or after 38 weeks)”, “at least a 50% (or 70%; or 30%) reduction in psychosis symptoms...  as compared to psychosis symptoms (or a baseline) before administration”, and “a reduction in total SAPS-H+D score in week 2 after the administration, or maintained or further reduced in week 12”, required by claims 1, 2, 4-7, 9-11, and 30.

(IV) Claims 1-7, 9-12, 14, 17, 21, 24, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 12, 18, 29, 30, and 37 of copending Application No. 16/471,543 (Applicant: ACADIA Pharmaceuticals Inc., claim set of 02/18/2022). Although the claims at issue are not identical, they are not patentably distinct from each other because Appl. ‘543 claims “A method for the treatment of delusions and/or hallucinations in a human (or diagnosed with Parkinson's Disease or Alzheimer's Disease) with dementia, comprising orally administering 34 mg of pimavanserin (or a tartrate salt of pimavanserin) to the human, wherein the human: has a baseline score of 12 or greater in the Psychosis subscale (Domains A and B; or a combination of Delusions (Domain A) and Hallucinations (Domain B)) of the NPI-NH... wherein the effect of the treatment is determined by an improved patient score in the NPI-NH of at least 4 points as compared to baseline score prior to administering pimavanserin” (claims 2, 12, 18, and 37), and “wherein the cognitive status of the human is not impaired (or determined by the Mini-Mental State Examiner (MMSE) score” (claims 29 and 30).
Appl. ‘543 did not explicitly disclose the limitations “the psychosis as measured by a Scale for the Assessment of Positive Symptoms - Hallucinations and Delusions (SAPS-H+D) and/or Clinical Global Impression-Improvement (CGI-I) compared to a matching placebo group after 12 or more weeks”, “the patient has the psychosis as measured by a SAPS-H+D total score of 10 more, a SAPS-H+D global item H7 or D13 score of 4 or more, and a Clinical Global Impression-Severity (CGI-S) score of 4 or more”, and “the psychosis as measured by a SAPS-H+D and/or CGI-I compared to a baseline before administration”, required by claims 1, 3, 10, and 30.
Mills ‘037 disclosed a method of inducing a rapid or early onset of an antipsychotic effect in a patient suffering from Parkinson's disease psychosis (PDP), comprising administering pimavanserin to a subject suffering from PDP. In one embodiment, the efficacious effect is measured by the combined score for the modified 9-item Hallucinations and Delusions domains of the Scale for the Assessment of Positive Symptoms for Parkinson's disease psychosis (SAPS-PD). In another embodiment, the efficacious effect is measured by changes in the Clinical Global Impression Scale (CGI), with emphasis on severity (CGI-S) and improvement (CGI-I) of psychosis. At the baseline visit, subject must have a SAPS Hallucinations or Delusions global item (H7 or D13) score ≥3 AND a score ≥3 on at least one other nonglobal item using the modified 9-item SAPS Hallucinations and Delusions domains (page 8/19, col. 4, lines 50-53; page 9/19, col. 5, lines 4-8 and 24-27; page 18/19, col. 23, lines 50-54).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the generic step of Neuropsychiatric Inventory - Nursing Home version (NPI-NH) to determine the efficacy of treatment as taught by Appl. ‘543 with specific SAPS and/or CGI-I (or CGI-S) measuring step in view of Mills ‘037 to fine-tune the treatment method. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I]. Taken together, claims 1-7, 9-12, 14, 17, 21, 24, and 30 encompass or overlap with claims 2, 12, 18, 29, 30, and 37 of Appl. ‘543 in view of Mills ‘037. The method of Appl. ‘543 in view of Mills ‘037 meets all structural limitation of claimed method and would achieve the same intended results, including “decreasing the risk of relapse (or by at least half)”, “wherein relapse is indicated by a) at least 15% (or 30%) increase of psychosis… and/or b) a CGI-I score of 3 (or 6) or more compared to a matching placebo group after 12 or more weeks (or after 38 weeks)”, “at least a 50% (or 70%; or 30%) reduction in psychosis symptoms...  as compared to psychosis symptoms (or a baseline) before administration”, and “a reduction in total SAPS-H+D score in week 2 after the administration, or maintained or further reduced in week 12”, required by claims 1, 2, 4-7, 9-11, and 30.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623